This is an appeal by case-made from a judgment of the county court of Pawnee county, imposing a fine of three hundred dollars and a jail sentence of three calendar months on the plaintiff in error, for having unlawful possession of intoxicating liquor for the purpose of selling the same. The case-made was never filed in the office of the clerk of the county court of Pawnee county, and counsel for the state have filed a motion to strike the case-made, and dismiss the appeal on this ground. The motion is sustained and the appeal accordingly dismissed. *Page 612